FILED
                            NOT FOR PUBLICATION
                                                                           FEB 16 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

XIANG PING SONG,                                 No. 12-71825

              Petitioner,                        Agency No. A099-404-173

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Submitted February 11, 2016**
                  University of Hawaii Manoa, Honolulu, Hawaii

Before: GRABER, BYBEE, and CHRISTEN, Circuit Judges.

      Petitioner Xiang Ping Song seeks review of the Board of Immigration

Appeals’ ("BIA") denial of his claims for asylum, withholding of removal, and

relief under the Convention Against Torture ("CAT"). We deny the petition.




       *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the immigration judge’s ("IJ") adverse

credibility finding, which the BIA affirmed. See Ren v. Holder, 648 F.3d 1079,

1084–85 (9th Cir. 2011) (explaining the standard of review under the REAL ID

Act). Petitioner was inconsistent in his testimony regarding how long Chinese

officials detained him and his treatment while in custody. The BIA permissibly

concluded that those inconsistencies were not fully explained by faulty translation

on the part of the interpreter at Petitioner’s asylum interview. Petitioner conceded

that the interpreter correctly translated several key responses during the interview.

As the BIA noted, Petitioner’s contention that the interpreter correctly translated

almost all of the interview, but grossly misconstrued only the inconsistent parts, is

implausible. Moreover, Petitioner’s testimony before the IJ was internally

inconsistent as to the number of times Chinese officials arrested him and whether

or not they ever arrested him with his father. The BIA, therefore, properly denied

Petitioner’s claims for asylum, withholding of removal, and CAT relief.

      Petition DENIED.




                                           2